PER CURIAM.
This is an action to determine adverse claims to real estate and involves the validity of a tax judgment and sale of the land for local improvements pursuant to the provisions of the charter of the city of Mankato. All of the errors *535assigned in this case and urged in the brief of counsel were disposed of adversely to the appellants in the case of Willard v. Hodapp, supra, page 269.
Counsel for appellant urged on the oral argument certain objections to the tax judgment and deeds which are not considered in the opinion in the case here referred to, but such objections were neither assigned as error nor urged in the brief of counsel. Wb do not consider them.
Order affirmed.